Exhibit 10.12

Director Compensation

Each director of Farmers National Banc Corp. (the “Corporation”) who is not an
employee of the Corporation shall receive an annual retainer fee of $40,000.
Directors with significant additional duties shall receive the following
additional retainers: (i) $25,000 for the independent Chair of the Board of
Directors; (ii) $20,000 for the independent Board Vice Chair; (iii) $10,000 for
the Chair of the Executive Committee; and (iv) $5,000 for all other committee
Chairs.

 

 

1

 